‘ ~~

  

L.

Case 3:19-cv-00839-MWB-EBC Document 1. Filed 05/15/19 Page 1 of 9
FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

( Gourte 5 AK Broun

 

I

 

 

 

 

(Name of Plaintiff) (Inmate Number)
[loo Pie ck, Hunkiardan 0h (ohe4 : Qo lhe 834
(Address) . :
" wel
(Name of Plaintiff (Inmate Number): ; WwW
: (Case Number)
(Address)
: (Each named party must be numbered,
and all names must be printed or typed)
vs. : CIVIL COMPLAINT

 

FILED:
SCRANTON
MAY 15 2019.
: ; PER f i VO
(Each named party must be numbered, : DEPUTY CLERK
and all names must be printed or typed) _
TO BE FILED UNDER: 4/42 U.S.C. § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS
PREVIOUS LAWSUITS
A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case

number including year, as well as the name of the VA to whom it was assigned:

 

Va

 

 

 
 

Y : case osfaivibohtati@recl ombrlein ies 05/15/19 Page 2 of 9

T Jurisdiction

I, Plantet bring this Case UN er Vedoral b stance ape nctituhtonal ws

Qs Plants geeks ComPencalorY an eee yaw gam aes tod ner with atoms fees Gnd Cost
oO

3, huciseliction athe r 15 5 LY 29 UNS: eI uPPlemental
Sica ion OVO Plaittise's UhS.C. 3h 24

lies in this tudichal Stale aps canes i @, Bre FL oP Gave Are Hac loina occur.
is Etiaction OF Len Re Rome dies

5 Plamtigh Gartor Kiki: rout. a [poner Frrevance Praceedvine available at scr Huntantdonn
in Ottemlh to resolve this Sectous gh icPule : -

by On gloult Rr un filed tis di eee Urvevances Grievance te. Predi claius of
Cruel | ¢ Hnucual i pen fib NeFli Fence . medical malPradice adane deduce ald
i tn fei evancp, 4. Broun ts broodkt. Mum ici Pal elame Sr tnadduote Meck teal Trecdment»
gout Wd Lo it eee buttons Whe Rk Kelal ag anc * out Mash 1 Waxlords Paula Price -
mae tcl Broan brought Clee of eta a liaerapn . Ce (¢ UMS tal Punishments

a af TOCESS t fhe 1Uth Amonmaud x fy Nhama%e of ay Nee gece» 2 WsCrMmination 4
Mun Scifal Claws. Be “Blueend" fl Uicy a fA, orebe

Krank Clo Kirsh Unit Mane Yer
ainda clo WeYaut 5 also cnet anal jon 6 water, prank mom
1TH Net Cae an Confuct tan tho alow. dol rete ene bead he on Anve vaulted 1 Puursttautt be

Frou Modtcol ‘claws aloo. mel LAMY PA Soh Boe x PA. Sean Does. Nur. Jean Does Norse Eric.»
bw wah ss he Non fo

lo. The Know tint Manager ap Hole necPonded to Brown's Grievaute on 9/32/18, add resng¢ bah Ievands
iN OnE aldo Nu her eta 7S" BIg froum Clams lore a. nied
‘ (pum AMeriacl h 4r

. AV Neva was the Factl Y Manogr also ac el that CAL Huse liad nuwberd
abee ial toa ISPS’ Re uv aid vy Ae. & wh, tire
Bugs te Ceretarc

vresouvd From ¥ Manader nuh
on he IZ 6 phe “veins dere Se f ho RG he

tc
/\ le Be ner ved Q. Meat & |
i Plarithe are van bre any oe or Gy eh FGesion, oF © rg msi wk Faci find mare
use bk res A oth Arvevouas as one ane voMlee 5 bene ateeal tl bat wast
QU

laSecretuc (ce
ttt Parties Ce
a, Plawti ki Began » 1S, Gu dull individ Currently 4 cl of the Oc,
3 SE He de ulk Au eel iddel Caren Isle, Gael othe Doe
Dein War Lor. twee the Wael § oth SCL Hautiiden ¢ ar Mt of B rou’
‘elo wes its a Mun ci ality pasted tf te tLrausad UE ESS aul inthe om tisk a te edie Cour
rneets ‘i rays fo ri Perale ren Nea ontral or’

fe q rite Was and still fhe. aldived or med cel ian ale

Color ot oa aw ¢ Pace and eEMner atCici Unepler oe or ioe iM. dN ual and
t

$ Sr Wipe aud still

ts t in a Mana ¢ ‘ i
! 6. sated Ne Catan te otrictal fol ul ton celthy Ma te iM Wud MG Ueda caer if Sta
‘ &:

Lakerctt¥,
avt Sr lun, BA hele eae sh pei i A Medical doctor iva vr andiide, OG ma

Lolo aut Was acting wW Concert a . Qon S Piracy With eur
cree sets ee Pte i eousituling of eens

Soh A clohn Noe ats a Ae a I finda ous MiG Kn eu 5 “Muzel|! Broun is
C
oe ott eg baat ne aes aed

4s adivs UM
Aud COnsMtac Wo UK rNe. Broun ‘6
Omnels ‘Liuktonal Mkt

I, Ps Ay Netain De | doles
sn i H alate lucia a4 thi did et ie i ude pees iPod INS club
nt M 1,

  

ConsAi racy wrth dePnNe: Flan

¢ chy aly Vite.
a. Nur. Qan 1s fee | (as and S Tne te, fer Narge oe Sct Hund M9don \ tax Lb, Lae Lona oF
Aw

ss Cou let Pt ‘ou Me nalste wt In Coonlert And ConcPrecy wit thar ein Flies lens bs hire AondetP ob

E pic AdrG aud still | Work at Scr Hayhadidainil Is Re clash Ua?
“a (5 1S hh tho ta a 16
t Boave fil rate donth wrtal ou And (onsFava ty. itl “I | VES
 

t, Defendavet on sere AUOSe a lenQebbiodkteatradeh bonhwWde Hedy
Laodcta ese ani won Hoes Clee 6 ig & MW Con Cert gel fanctNaty Ulta t ety
9 int AW mute bg.
1 ‘ek ed e LT. Eranic oss ots area i‘ ave at sat. Hunted \ Cea deg
au i ol i i du

‘ vial Poltcy Pitot oc Practice Ib
ole "or ‘, fe a Sugal be hs clas eal fe A if in Concert and CousPe COC Lut
Pine De otis aad ts cll a Petson uaed af er lat iden y ach x4

L. 6ctn aS @ a eison gerd 4 S, | ont ) lh
a (0, "ot us 9 fect de Moe pibraal Bite, Customs far me iN " _ “h Uselan, Wrele
nea acti cla

CaPea tity i cde n Saud t tugs Gatinh 'h Priel Constreac¥ li am ENP] Lees
he al anal Hiotabr

4 Ne f D firs Was an bie ‘ad Sct Huudihtdon . acdind
dow of Hale law . Pursuiaut tr ether Grctal Boltt¥, cuctom or Practtce im both au
el ad oticial | 70 Fa of Yy.7h ne de lou deunt | Was G9 Cioncart Anal ConsPhivaly with
r em (oi TNE. Sie hs
i , cir at Unin a Na water, Kendrick ues ond ct till a tt ca oe ec rau Ido a aches unde
olor © y, 6 etd¥. Custaw > or Fal ep
AtVidual oud or ® ape Poss 20 ona Thi g onergal ato aching iM Lista Core aye C. Ma ay. racy

yi : sl ele hes ddfrive. ?. er 1 i i anand td + ead Lint
loa. cul Nia vt as Gnd $ So as Uan SC UNTNUGoN 1 @
ida? lor, be sale a Jato L fall alk ciak Pol ae CUSt ow yor Prachice “ih ho

ane oe (tal xe? fy j fon aut Me yn Lou al Con ¢ Privat

Wiens nda (o Cr v6 f las a ig ih fe a Or (Yard at SCI. Nantel
to VV Aa ros cb ae Hote i ae oh cuge ON orf Pegi ff ot
vi rics ew ¥lowleos oie hats : dai idas: a cme fp Gon art an Gon: P16

On pleut duly 64019 at or Ground Urn Pm. at S.CT. Hunkveden on 6D. Cell (66
au . vt c/ oO Kec hauded larwhet a Sener | traV.

A. vw hile SPhonid crew ee dleakns Plain tice. would ld al veut Howl! Swollow ea soli:
oe fla fet WAS i Ye Cov s Gauci Beeviasne ch KMnYy 2 59 AWG
ays hed th ayia ph ger aud af wer COU Di the, "Shar Pain ho Wi
Fhceat fo ha ack © Sst dep M wpe {hh
I, mle Go p cetnik would Come LG a Coll de Jeor or 4s vn wales UW ero
mnre ns IM takin el ners as) O nesuh \ ie he ery
PAE ocimik Galo vial as i “ Should t oe “ plant ) hu Predicate
Vat Q it 2 Smal meted L Mb Beds joel ek 2h Col oe hal Sey
ee a r ouvte Ct Ww t
audit oo, a at ne bet NO hoe Pe ef te Brom Aa pally ayn 72: (fee fe lye
sou ue

an Hine dav ele Kinch Cl Grove. auc. Nure- cant hoe would alco & cous fo Pada titt
UlOUS i wi Kixch tellind ures ox au Doe,

hee on Wait arts wert Unscr Ue
Le i
sat, ieee i te c yl le fo) lived qn | faced al [ Fits pe cliute publne h Sc-AdM 32

M tenon "i cet aot teas rer Frawk oie usore Nd Nn then of€ictal
é ue a
iat al td FNnes “ho. al Loud Cr vee mil jeidapat \ acl cl pide Co] lor “hee ke lows

ui“

“TAW G Vr {

wn i lon | athena oy ee ous, as ae 4 ajce, Pp! w 4 he Nox "fa Ag it BGpwn

Call i vie hly Looker ee gia ew ear yan cars a aad clo utt * adteus Woulsl teed rade
as to Sullect Plarnti a "Elpectess Policy,

the a S ¢
nde age Ma Ma aakal zune Beets esa uel mae
Gy Plawhe twas Ko Aub of a es cell Cen alt K &ch. Clacivilk . Fra Pn ares «a
ick Re C Mie ao ‘bl 2S cell

lark Cet Pert¥, dubitsuclY darn the w his cell A
ev EF seth ¢ att ene res nit Ys baby : pel soem The Loker tp (fe Sts v
fat Jo Are poilet cer farci iW Lo ie GtiVe 5 beds SkiPAY. es re wie
anes Socks eh, rete Ce bs “icles wt AES Mi na Lrot looters. += eet ee
SO Co it~ Wer. 2 Varticles on Wall ., Aber ti Qivi a
uta gal hic ceath a vere oreun 'y Planet Ves would Luru LAWe x le%s Rawle to
the font ho Wil Peralvzes -

 
4
ids St
hea

re P

at?
es

   

Ala uN

Cell door 3 5 Flam
request Poy medi re

‘ ob Raat FE also

WA

Vern Sk Y
Ws Platt fe ivas

‘§ Dott

ase

Ce wl
font ee
Keane

Yam

Wrote aly ables
ronten we
Bo A thid Xo

Ca

: ig taeh

af va ee

ah any {ee

wee
ey ly a fg

TA arta
rage

Bal
il

ih

5a. .
ates ~ ae (\

Qin cau

Ug

2 Prinrads

ty On
eda Gcled in Coucert

HO: Plaintdy veld ve en

‘On “entton >. eco as Pepa
Kendrick se (wool

part Here ah Nec
\ fovnac
shove S15 ski chauding col ors) te

vd ares n

NSONES fee m Sh che
trokou out

WB afi’ ie ai

faut akica tron oun ait

EMTS, Pre Sram: ?
US, Fallow uP XY_rars (Loti
Lov . evalua:

ValVe. movement
oY Was Gun

ataeealtcaett ee

ra as weK ban aie Se Woe Ctl call te
a Pr i" \ Kouta
stdin a with out @ ¢ next
Per
tai mh ory ma

an
TEESE ©

ae oe

Figwl e ied

Arce We ea ded
Hx

ed Sl C. “aes aua tks Cor ollary lida

 
 
   

seURR odes OR t raebopertt ios. ane alt

WS) Pec.”
alfe 5 eee ie to ti an Taubor ots Cacta!

‘oid ConsPiracy. Pactraifaleal n daPrivne Plaiyhte Pau
thor Conchit Hutton al Tht S:

ve ON cuuikers a pu | phcfeudouts Fre WA 4 halig throush Mulls thiroudla hes

drastis cell onditions his:dvs
Bayt Prank He Clo Plactutk x clo. reivele clo denis d ae

“wi in Nwse Eric and Nurse Emrth asserhi tak i m-tal or
( 5

ih s¥mP toms tupllen throat,
bus i es eG ce, roa te vpal laleedl wn \ASn.
HIPS \ fT deal

r youd tet v ee A brutss won bbdt
‘ Claw
F was Stall lye of ba sec Necesi
lind LOA Bog ath ¢ Platnd iP (peut

et ra aa pens ut watt
Has ss cel aA catecsra ee hod td ie
6 eign on ight Ii hee a Pehyernd sok Al)
eRe! ik snd des fe Ce

(tL usd Ce ut ‘evalua in Foul
Show 46 be fe dwo avs later ¢ doRndaute Vail , a bo Pre scrila
{ot sis f ink eh

oudh floss aaa ort ue epee aie tun
\ Sh Part ee Nie tee Wally reject
‘ons cu Bade . ol (™ race Fa
v oFFicialS woul, Show K
yas 46 ! , (weal Cn bredic vt he Aovalh a os he ade
Wow! sc Stale cal. Nurses ask ot wate (eons Crown
res ae Sioevenge mM hous

OW SON
bated ed ee a el oa Yorke Me wg Zyrve
vine gad fogs pia ot wales er abil ro lack vedio 8 Mo )
ieee sant Strex bits Sy ie oe dnable
Q Coustitubtnel Vialation

Klane
aw Stress
blectidt, hj fo Hho tolive sing Folic

oe. Bey ei RRR ERE ApS

pais Course W
. pny USL ©

bi Mec him
enceoune
$ sip { ih hind

had

ed Tovar

CN

| hea he
Weald Heo at exe hou
ne Grins iM

(tose Ae ve on

one realy ci
Now

Nolet tbe

ce

CO USE “ fs

xii

tate

mice

Lee’
le,
Ful Gu
oe rave yas tall

at & Mie ae
We sess

é Coudl

&
Bed hick Gaiutde
tr vr

ants MS
PE sustained S ver 1Sertousand

al Ov
en kt r
mach, ar
Toa ia Una ra it io. ay, ees pad A AS née
nes fa 5 Unaware, of Rew uncuge
ee bts Tunas leg [oF iwis dual bp Mw St awe

+ i pl see Pood cet tp bi std aS that gun aher
eet pt i Crd ne sites Ve cu, ae i G ts mei hrened

KPE rie AAU Clr
Viblat an

ree

' reg
ye

Ne Cu cher Nove ronoMne {sss

a Saye. one Fl tes
Li K id mm i
eS i

hes ae Bhs ie, bal ih

ae ye ‘Con ceitu

ae

 

res
ahs 1 dun dhe

rat» M Vetala

ise
Et mn Par (Culay Ho rs Khe

sl Nuts woauts thereto
ine
+4)

SPR aphoaraatendit PRaGE EO Sd Pan
Seana on neck Gill rex eM \ ‘ft te. hes fap en (s orth above aud Me ovPerabe

revo
a Te Mat ogee hove ein oF defela Sa gre oa oka Tein) afa,cunel oljs Mave

AXos ama RS ave

iN teeta Plainditl demane “ered tho dePenda us ind eviekuallA

nd. fer rer for ComPencatorY Gamates M au ouvlt Mm etless of B TS\n0ms wo. Flue

e;
RES Sot 300 \ 00D 1 Hen d Costs, >
Mad Coe be + A nerall ott deeme oe oe a sasee os and such other retiet
Unt

be Patt “tu Ne cor Pow es Para ats {cu ag if ait set 1 Lenth Lhargin
z for emdubtanocd We ‘oc VaNnt

finer al hat Bek gedat ma Pokey rad fo ape ates es Laut M4 wat Jia {tnd
Ye A fst A eine fs Qs iF out ne £ ag noon Me edicol en vices si rn
» me sin aie iS Aa Cushm So.¢ wen os a nick. Me. reste \
leteg Fo ort inmates cP teen Fal health rote. i ra out a Vik to 46 Hutish inmates
WMa. ¢ “are. nwmac Ne Cel Ww freer Wq- ibe taye duct Oo whi the it is an ull
assvithe cells av So CO you ¥  $ee HRS on the Walls (amas are <a moti Cloth,

Ri Some ° aparece ST fives ate SOF s Suete Wed Nat ote Food Wed be ek
iri vc a t 2! S
b Ey < nk el nramety ey in 4 be RUA rials are Soviet to intra Woyses a Sed
ical decisious the. £, rt O odin wel ¥ Muouitor Sumriise Teper ove eS Co
Cecil, or dacs ~ Fatlud bo deat. staf £, Cia ¥lo Fe ilure. te Witous e i evel yr
ras M GudedY§ Facluve, er Vide. al grey: at apudighs te, We beats @ AU Contre
jneactabe modycal iat iW “a” ade a re Lut nS ako G Clit
otis eye a t no Ss! i ons An uy Cells ic. ale Sadan an wir Ley hore
Orv \ 1
fit ore Fore. spot oe Eh aun a nity G Leo Aorenel us Mel N\iduatlY p wea ang
suet +o Lam Poustor’ c amas iM (VA Gu amgout IM €X00S8s & HB loo co sgoo.ge « FA us, Kutt i
¥ ‘ On COS A Such wel >
Sooke th al lA rerehie. fou he Reel Sach ud | Osks \ °
ounRL TL

( Plankitt ic orf bY r&ennce VarutraPhs 1-56 ahove as Fike same Were full set Lerth

5 bey

>, AL me. ofthe. al tioned IMctdent the Neat a ence Niserwmahons tlentior

ie mee Jie Hpnal Biskress. ‘Damaie. OF DeaPed : ‘tlewdank one’s ledl out wird
lest

Mm Plamirte , 4
eae alata Pe Mad, etwas jeg ne Be teh scot me Shegs buhay
te 16 Cowerad iG Mo Di®iC. eVia okey eer FAlILys | frown

ay aw by
sin (actal yal eta ne Pla 5 Gok Ewe Ce Floct is aaa ane. earl
ek fat path ews WES wasind AG peu nae vit nic ne ohm te teal Mot reas S

2 eee Ans Crt also Suna ry du vt # wolfon mM ivi] case,
Bales CNil 13 Peal ocak W caers rire ries Pains ps
With Avars t Kumite Nac Core seal At OVela nau
ts ond. as G route A Ho afsrewan vend Conalucts which ts berewdlr incac Roraled

Wig ~ ore Plas Mee dea ays dodQnre ut atid «tM dafeuglal Ind vidual te deiWtly aud /of |

t comfens Met dama4eG M. an Amourt IM ACOs 0 SO 0 1001 WUAbey e

 
  
  

1

WEL
ones Wd_ casts, aud a A ret a
ls iy re ‘Wonca de Mela Sary ‘nd vache * -

 
<
- Oe
-

 

tl.

Il.

D.

Case 3:19-cv-00839-MWB-EBC Document 1 Filed 05/15/19 Page 6 of 9
EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action. :

A. Is there a prisoner grievance procedure available at your present institution? \A es No

B. Have you fullyéxhausted your available administrative remedies regarding each of your present
. Claims? _\ WYes No 7 vO

C. If your answer to “B” is Yes:

1. What steps did you take? whan Wood Vo Atenas SYSte wn

 

4

 

2. What was the result? _cleshneh fh Lain dewf Thy ve Salix na leaner with no

 

 

 

 

 

 

 

 

 

 

 

 

i: 0. : ait ela iy WV a, aM A a. = ih - iy in AND... x Cece lat oe P | pensictaully ¢ ir nate
F907 bo wy. AVE SME tt Ly oe nw payee are Evga Ping 4 VS Got KX Ly Mi
reste 8 £ dB SRO AG ny'tol: sin bm te ALN —

DEFENDANTS

(1) Name of first defendant: . /
Employed as at | | [ /
Mailing address: ; | | Tlf

(2) Name of second defendant: L ] Z1/

Employed as at_ / Let
Mailing address: ff KC /

(3) Name of third defendant:
Employed as _ at
Mailing address:

 

(List any additional defendants, their employment, and addresses on extra sheets if necessary)

IV. STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including

dates and places. Do not give any legal arguments or cite any Cases or statutes. Attach no more than three

extra sheets if necessary.)

 

L SaZ Mado _y P4-

 

 
Case 3:19-cv-00839-MWB-EBC Document1 Filed 05/15/19 Page 7 of 9

 

 

 

 

 

 

 

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

L Cee. Atdachpont Y PE.

 

 

 

 

 

 

 

 

 

 
Case 3:19-c¥-00839-MWB-EBC Document1 Filed 05/15/19 Page 8 of 9

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this ¢ day of ZT 20 Ff.

 

 

(Signature of Plaintiff)
fldeteesesteltefalf Mowrlla bah shafpraltly Hetol lye ESOG GFITEtOneT |
- , os - oe 2 * sNowoaay 9 40 1430 Vd - Hew wath
ALNdaG _*

 

wee Ce ee ee.

ie
DH] YOU! YSOM YON 53.7 NOLNVYOS

pnd) } ASIP IAAS, pop JU/) — Q3AIZO3e

6102 €L ‘AYWLbbS6ELO00 i

SUNOS esol! 3
eS991 didi

 

 

Case 3:19-cv-00839-MWB-EBC Document 1 Filed 05/15/19 Page 9 of 9

ZLLL-pS991 Wad ‘uopBununiy

ANS Od OO!

TUPI sequnl
WRI Saaz owen

     

 

 

 

 

 

<a>”

 
